Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 11/30/2021.
•	 Claims 1, 3-8, 10-15 are pending on this application.


Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 3-8, 10-15 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• wherein the obtaining, by the server, according to the historical driving behavior information, coping capability boundary information corresponding to the indicator combination, of the unmanned vehicle to be tested in the preset driving scenario, comprises: 
processing, by the server, the historical driving behavior information by using a preset autonomous driving simulation algorithm, and obtaining a simulated value of the indicator item for a plurality of sets of simulated driving behavior information in the preset driving scenario, wherein the plurality of sets of simulated driving behavior information are driving behavior information comprising the historical driving behavior information; 

determining, by the server, according to the indicator coping result corresponding to each of the indicator item in the indicator combination, the coping capability boundary information corresponding to the indicator combination, of the unmanned vehicle to be tested in the preset driving scenario. 
Claim 8
• wherein the processor runs the computer program to: Appl. No. 16/563,239 Response to Office Action Page 7 
process the historical driving behavior information by using a preset autonomous driving simulation algorithm, and obtain a simulated value of the indicator item for a plurality of sets of simulated driving behavior information in the preset driving scenario, wherein the plurality of sets of simulated driving behavior information are driving behavior information comprising the historical driving behavior information; 
determine, according to the simulated value of each of the indicator item and the expected value range, an indicator coping result corresponding to each of the indicator item for the unmanned vehicle to be tested with each of the simulated driving behavior information, wherein the indicator coping result is used to indicate whether the simulated value reaches the expected value range; and 


	The closest prior art of record -Chen et al. hereafter Chen (“Autonomous Vehicle Testing and Validation Platform: Integrated Simulation System with Hardware in the Loop”, IEEE, 2018, pp 949-956) discloses propose a novel simulation platform with hardware in the loop (HiL) that enables the construction and simulation of kinematic car models, various sensors and virtual testing fields; and a closed-loop evaluation of scene perception, path planning, decision-making and vehicle control algorithms, whilst also having multi-agent interaction system. 
Another relevant prior art of record –Yu YAN (Pub. No.: US 2020/0023839 A1) attempt to highlights an individual driving behavior model specific to a driver of a second vehicle proximate the first vehicle, wherein the model is based on historical driving behavior of the driver of the second vehicle. 
Yet, another relevant prior art of record - James D. LYNCH (Pub. No.: US 2016/0171885 Al) teaches a prediction platform that determines driving characteristic information for one or more vehicles in association with a segment of a travel path navigated by each of the one or more vehicles.
Dorey et al.  (Pub. No.: US 2004/0236473 Al) teaches given driving maneuver is sub-divided into facets and the measured vehicle data is processed to provide a local rating for each of the facets using empirically derived transfer functions.
González et al. ("A Review of Motion Planning Techniques for Automated Vehicles", IEEE, 2016, pp 1135-1145) conceptually presents a review of motion planning techniques implemented in the intelligent vehicles literature. A description of the technique used by research teams, their contributions in motion planning, and a comparison among these techniques is also presented.
Best et al. ("AutonoVi: Autonomous Vehicle Planning with Dynamic Maneuvers and Traffic Constraints", ArXiv, 2017, pp 1-9) teaches a data-driven approach to model the vehicle dynamics for control and collision avoidance.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 8.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1, 3-8, 10-15 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146